NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DEAN A. SHELLEY, DOC #T81166,              )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D18-3800
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )


Opinion filed May 29, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Christopher Nash,
Judge.

Dean A. Shelley, pro se.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and SLEET, JJ., Concur.